           Case 1:17-vv-01953-UNJ Document 50 Filed 08/25/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1953V
                                         UNPUBLISHED


    CHRISTINE RAYNER,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: July 20, 2020
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

       On December 15, 2017, Christine Rayner filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries resulting from adverse
effects of a vaccination she received on October 2, 2016. Petition at 1; Stipulation, filed
at July 16, 2020, ¶¶ 1-2. Petitioner further alleges that the vaccine was administered in
the United States, she suffered “pain and deficits from adhesive capsulitis” of her left
shoulder as a result of the flu vaccine for more than six months, and there has been no
prior award or settlement of a civil action for damages on her behalf as a result of her
condition. Petition at 1, 3; Stipulation at ¶¶ 3-5. “Respondent denies that the flu
immunization caused petitioner to suffer adhesive capsulitis or any other injury or
condition, and denies that the vaccine significantly aggravated any pre-existing
condition. Respondent further denies that petitioner sustained a Shoulder Injury
Related to Vaccine Administration, as defined in the Table.” Stipulation at ¶ 6.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-01953-UNJ Document 50 Filed 08/25/20 Page 2 of 7




       Nevertheless, on July 16, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $47,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-01953-UNJ Document 50 Filed 08/25/20 Page 3 of 7
Case 1:17-vv-01953-UNJ Document 50 Filed 08/25/20 Page 4 of 7
Case 1:17-vv-01953-UNJ Document 50 Filed 08/25/20 Page 5 of 7
Case 1:17-vv-01953-UNJ Document 50 Filed 08/25/20 Page 6 of 7
Case 1:17-vv-01953-UNJ Document 50 Filed 08/25/20 Page 7 of 7
